DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 6, 8-10, and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henkaus (US-5,671,643).
	Regarding claim 1, Henkaus (US-5,671,643) discloses a pull aid structure, comprising:
a handle (2, 3, 4 capable of being grasped);
a connecting element (24, 25) movably disposed (rotatable, as shown by arrow in Figure 8) at the handle (2, 3, 4) (connected to body 4 and moves at and away from the handle portions 2, 3) (Figs. 4 and 5); and 
a positioning element (12, 13, 15) having a corresponding portion (20) disposed at the handle (body 4 of handle 2, 3, 4) (Fig. 9) and movably coupled to an adjoining portion (ratchet teeth of gear 24) of the connecting element (24, 25) (Fig. 9) to allow the handle (2, 3, 4) to escape from the connecting element (24, 25) (by allowing relative rotation) and thus rotate (ratchet gear 24 rotates relative to handle 4) (Fig. 8) or move as soon as the positioning element (12, 13, 15) escapes (disengages) from the connecting element (24, 25) (Fig. 9).
	Regarding claim 3, Henkaus discloses the pull aid structure of claim 1, wherein the handle (body 4 of handle 2, 3, 4) has an abutting portion (26) and a receiving space (interior) (Figs. 5 and 
	Regarding claim 5, Henkaus discloses the pull aid structure of claim 1, wherein the adjoining portion of the connecting element (24, 25) is movably coupled to, confined to, adapted to interfere with or engaged with the positioning element (12, 13, 15) (Fig. 9), the positioning element (12, 13, 15) further comprising a pressing portion (12) disposed at an end of the handle (2, 3) and an actuating rod (rod 15) connected to the pressing portion (12) (Fig. 5), with the corresponding portion (20) connected to the actuating rod (15) (Fig. 9) and movably coupled to, confined to, adapted to interfere with or engaged with the adjoining portion (ratchet teeth of gear 24) (Fig. 9).
Regarding claim 6, Henkaus discloses the pull aid structure of claim 1, wherein the connecting element (24, 25) comprises a connection unit (latching piece) with a positioning portion (nut opening) (Fig. 10).
	Regarding claim 8, Henkaus discloses the pull aid structure of claim 1, wherein the positioning element (12, 13, 15) and the handle (2, 3 of handle 2, 3, 4) are movably connected by a connector (11) (Figs. 5-7).
	Regarding claim 9, Henkaus discloses the pull aid structure of claim 1, wherein the positioning element (12, 13, 15) has a movable portion (12, 13, 15) whereby the positioning element (12, 13, 15) moves vertically (Fig. 5).
	Regarding claim 10, Henkaus discloses the pull aid structure of claim 1, wherein an elastic portion (spring 23) is disposed between the connecting element (24, 25) and the positioning element (12, 13, 15) (Figs. 5, 9, 10).
	Regarding claim 12, Henkaus discloses the pull aid structure of claim 1, wherein the handle (body 4 of handle 2, 3, 4) has a stopping portion (26, 27), and the connecting element (24) has a corresponding checking portion (tooth of the plurality of teeth of gear 24) such that the 
	Regarding claim 13, Henkaus discloses the pull aid structure of claim 1, wherein the corresponding portion (20) of the positioning element (12, 13, 15) is a protuberance (something thrusting out) or a block (solid piece of material) which is connectedly formed to restrict the adjoining portion (ratchet teeth of gear 24) of the connecting element (24) (Figs. 5, 6, 9).
	Regarding claim 14, Henkaus discloses the pull aid structure of claim 1, wherein a first thrust element (26, 27) is disposed between the handle (4) and the connecting element (24, 25) (Fig. 9).

Claim(s) 1, 4, 7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US-5,309,796).
Regarding claim 1, Jones (US-5,309,796) discloses a pull aid structure, comprising:
a handle (housing 20, capable of being grasped);
a connecting element (drive means 50) movably disposed (rotatable) at the handle (20) (Figs. 3 and 4); and 
a positioning element (70) having a corresponding portion (76) disposed at the handle (20) (Figs. 1 and 2) and movably coupled to an adjoining portion (80) of the connecting element (drive means 50) (Figs. 2-4) to allow the handle (20) to escape from the connecting element (drive means 50) (allowed to escape by allowing relative rotation of ratchet wheels 53, 55) and thus rotate or move as soon as the positioning element (70) escapes (disengages) from the connecting element (drive means 50) (Figs. 3 and 4).
	Regarding claim 4, Jones discloses the pull aid structure of claim 1, wherein the connecting element (drive means 50) has a rotating shaft (elongate shaft 60) connected to the handle (housing 20) (Fig. 1) whereby the rotating shaft (elongate shaft 60) is connected to the handle (20) (Fig. 1).
Regarding claim 7, Henkaus discloses the pull aid structure of claim 4, wherein a first thrust element (82 and 84) is disposed between the handle (20) and the connecting element (drive means 50) (between a portion of the handle 20 and the drive means 50 as seen in Figs. 2-4) or between the handle (20) and the rotating shaft (shaft 60) (between a portion of the handle 20 and the shaft 60 as seen in Figs. 2-4).
	Regarding claim 11, Jones discloses the pull aid structure of claim 4, wherein the rotating shaft (60) has a blocking portion (65) such that the blocking portion (65) and the connecting element (50) are connected to each other or confined to each other (Fig. 2).

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feiring (US-2,426,191).
	Regarding claim 1, Feiring (US-2,426,191) discloses a pull aid structure, comprising:
a handle (body plates 10 and 10a and a pair of longitudinal side cover plates 11 and 12);
a connecting element (30) movably disposed at the handle (10, 10a, 11, 12) (Figs. 2 and 5); and 
a positioning element (50) having a corresponding portion (50) disposed at the handle (body plates 10 and 10a and a pair of longitudinal side cover plates 11 and 12) (Fig. 2) and movably coupled to an adjoining portion (27a) of the connecting element (30) (Fig. 2) to allow the handle (body plates 10 and 10a and a pair of longitudinal side cover plates 11 and 12) to escape from (i.e. allow for relative movement between) the connecting element (30) and thus move as soon as the positioning element (50) escapes (disengages) from the connecting element (30) (Figs. 2 and 5).
	Regarding claim 2, Feiring discloses the pull aid structure of claim 1, wherein the connecting element (30) has an elastic element (leaf spring 31) disposed outside the connecting element (30), whereas two ends of the elastic element (31) are disposed at the handle (connected by screw 32) and the connecting element (30) (shown in contact in Figures 2 and 5), respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US-2,508,568, US-2,792,733, US-3,199,335, US-4,308,769, US-4,339,969, US-4,425,828, and US-6,502,485 are pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.